ACCEPTED
                                                                                                   12-15-00015-CV
                                                                                       TWELFTH COURT OF APPEALS
                                                                                                    TYLER, TEXAS
                                                                                             1/26/2015 12:17:01 PM
                                    JEFFREY L. COE                                                    CATHY LUSK
                                                                                                            CLERK

                                     ATTORNEY AT LAW


                                                                                FILED IN
                                                                         12th COURT OF APPEALS
                                         January 26, 2015                     TYLER, TEXAS
                                                                         1/26/2015 12:17:01 PM
                                                                              CATHY S. LUSK
                                                                                  Clerk
Katrina McClenny
Tyler Court of Appeals
1517 West Front Street, Suite 354
Tyler, Texas 75702

Re:     In Re Innovation Resource Solution, LLC, Appeal No. 12-15-00015-CV

Dear Clerk:

Please be advised that although a final trial was scheduled in the trial court in the above-
referenced original proceeding, the trial court judge, the Honorable Deborah Oakes Evans,
stayed the case pending resolution of the petition for writ of mandamus pending before the Court
of Appeals. If you have any questions, please do not hesitate to contact me.

                                              Cordially,

                                              /s/ Jeffrey L. Coe
                                              Jeffrey L. Coe
                                              Attorney at Law




Street Address                      (888) 651-6851, (903) 723-0331                 Mailing Address
1000 N. Church St.                        Fax: (888) 651-6851                        P.O. Box 1157
Palestine, Texas 75801               Email: jeff@coelawfirm.com        Palestine, Texas 75802-1157